 

 

Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of

 

May 7, 2013

 

between

 

XLIT LTD.,

as the Company,

 

and

 

The LENDERS Party Hereto,

 

CITICORP USA, INC.,

as Administrative Agent and Issuing Lender

 

 

$100,000,000

 

 

 

 

 

i 

TABLE OF CONTENTS

 

  Page     ARTICLE I 1     DEFINITIONS 1 SECTION 1.01. Defined Terms 1 SECTION
1.02. Terms Generally 11 SECTION 1.03. Accounting Terms 12     ARTICLE II 12    
THE CREDITS 12 SECTION 2.01. Reserved 12 SECTION 2.02. Reserved 12 SECTION 2.03.
Reserved 12 SECTION 2.04. Reserved 12 SECTION 2.05. Participated Letters of
Credit 12 SECTION 2.06. Reserved 16 SECTION 2.07. Loans and Borrowings 16
SECTION 2.08. Requests for Borrowings 17 SECTION 2.09. Funding of Borrowings 18
SECTION 2.10. Interest Elections 19 SECTION 2.11. Termination and Increase of
the Commitments 20 SECTION 2.12. Repayment of Loans; Evidence of Debt 20 SECTION
2.13. Prepayment of Loans 21 SECTION 2.14. Fees 21 SECTION 2.15. Interest 21
SECTION 2.16. Alternate Rate of Interest 22 SECTION 2.17. Increased Costs 23
SECTION 2.18. Break Funding Payments 24 SECTION 2.19. Taxes 25 SECTION 2.20.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 28 SECTION 2.21.
Mitigation Obligations; Replacement of Lenders 29 SECTION 2.22. Defaulting
Lenders 30     ARTICLE III 32     Reserved 32     ARTICLE IV 32    
REPRESENTATIONS AND WARRANTIES 32 SECTION 4.01. Organization; Powers 32 SECTION
4.02. Authorization; Enforceability 32 SECTION 4.03. Governmental Approvals; No
Conflicts 32 SECTION 4.04. Financial Condition; No Material Adverse Change 32
SECTION 4.05. Properties 33 SECTION 4.06. Litigation and Environmental Matters
33 SECTION 4.07. Compliance with Laws and Agreements 33

 

ii 

SECTION 4.08. Investment Company Status 34 SECTION 4.09. Taxes 34 SECTION 4.10.
ERISA 34 SECTION 4.11. Disclosure 34 SECTION 4.12. Use of Credit 34 SECTION
4.14. Withholding Taxes 35 SECTION 4.15. Stamp Taxes 35 SECTION 4.16. Legal Form
35     ARTICLE V 35     CONDITIONS 35 SECTION 5.01. Effective Date 35 SECTION
5.02. Each Credit Event 36     ARTICLE VI 37     COVENANTS 37 SECTION 6.01
Reporting 37 SECTION 6.02 Reserved 38 SECTION 6.03 Corporate Existence 38
SECTION 6.04 Maintenance of Properties 38 SECTION 6.05 Statement by the Company
as to Default 39 SECTION 6.06 Limitation on Liens on Stock of Designated
Subsidiaries 39 SECTION 6.07 Waiver of Certain Covenants 39     ARTICLE VII 40  
  RESERVED 40     ARTICLE VIII 40     EVENTS OF DEFAULT 40     ARTICLE IX 42    
THE ADMINISTRATIVE AGENT 42     ARTICLE X 44     MISCELLANEOUS 44 SECTION 10.01.
Notices 44 SECTION 10.02. Waivers; Amendments 45 SECTION 10.03. Expenses;
Indemnity; Damage Waiver 46 SECTION 10.04. Successors and Assigns 47 SECTION
10.05. Survival 50 SECTION 10.06. Counterparts; Integration; Effectiveness 51
SECTION 10.07. Severability 51 SECTION 10.08. Right of Setoff 51 SECTION 10.09.
Governing Law; Jurisdiction; Etc 51 SECTION 10.10. WAIVER OF JURY TRIAL 52
SECTION 10.11. Headings 53 SECTION 10.12. Treatment of Certain Information;
Confidentiality 53

 

iii 

SECTION 10.13. Judgment Currency 54 SECTION 10.14. USA PATRIOT Act 54 SECTION
10.15. NO FIDUCIARY DUTY 54 SECTION 10.16. ILLEGALITY 55

 

iv 

SCHEDULE I - Commitments SCHEDULE II - Litigation SCHEDULE III - Environmental
Matters       EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of
Borrowing Request EXHIBIT C - Form of Interest Election Request EXHIBIT D - Form
of Letter of Credit

 





CREDIT AGREEMENT dated as of May 7, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), among XLIT LTD., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Company”), the LENDERS party hereto, and CITICORP USA, INC., as Administrative
Agent and Issuing Lender.

 

The Company has requested that the Issuing Lender issue letters of credit for
its account and that the Lenders make loans to it in an aggregate face or
principal amount not exceeding the aggregate amount of Commitments at any one
time outstanding, and the Issuing Lender and Lenders are prepared to issue such
letters of credit and make such loans upon the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means Citicorp USA, Inc., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

 

“Aggregate Credit Exposure” means the aggregate amount of the Credit Exposures
of each of the Lenders.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an Interest
Period of one month that would be calculated as of such day (or, if such day is
not a Business Day, as of the next preceding



 

2 

Business Day) plus 1.0%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments of all the Lenders represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
and including the Commitment Termination Date.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement in the
United States of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowing” means, with respect to the Company, (a) all ABR Loans of the Company
made, converted or continued on the same date or (b) all Eurodollar Loans of the
Company that have the same Interest Period.

 

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.08 substantially in the form of Exhibit B hereto.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London or the Cayman Islands are
authorized or required by law to remain closed and (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a Eurodollar
Loan, or to a notice with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.



 

3 

“Capital Stock” for any entity means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) shares issued by that entity. The term “Capital Stock”
shall include preferred stock, but exclude any debt securities convertible into
such Capital Stock.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.17(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans and to acquire participations in Participated Letters of Credit, as
any such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The amount of each
Lender’s Commitment is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$100,000,000.

 

“Commitment Termination Date” means June 20, 2015.

 

“Company” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Company Certificate” means a certificate signed by a director of the Company or
the secretary of the Company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Documents” means, collectively, this Agreement, the Fee Letter and the
Letter of Credit Documents.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
participations in



 

4 

Letters of Credit or (ii) pay over to the Company any other amount required to
be paid by it hereunder, in either case, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Company in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such receipt of such certification in form and substance
reasonably satisfactory to the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Designated Subsidiary” means any present or future consolidated subsidiary of
the Company that is a regulated insurance company, the assets of which
constitute at least 20% of the Company’s consolidated assets.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means any Law, whether now existing or subsequently enacted
or amended, relating to (a) pollution or protection of the environment,
including natural resources, (b) exposure of Persons, including but not limited
to employees, to Hazardous Materials, (c) protection of the public health or
welfare from the effects of products, by-products, wastes, emissions, discharges
or releases of Hazardous Materials or (d) regulation of the manufacture, use or
introduction into commerce of Hazardous Materials, including their manufacture,
formulation, packaging, labeling, distribution, transportation, handling,
storage or disposal.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing; it being understood that no Person shall be
deemed to incur any Environmental Liability as a result of insuring against any
Environmental Liability.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

5 



“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined for
purposes of Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of the Company’s
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loan(s) constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Company hereunder, or under any Credit Document, (a) income or franchise
Taxes imposed on (or measured by) its net income, net profits or overall gross
receipts (including, without limitation, branch profits or similar taxes) by the
United States of America, or by any jurisdiction under the laws of which such
recipient is organized or resident, in which such recipient’s principal office
is located or with which such recipient has any other connection (other than a
connection that arises solely by reason of the Company having executed,
delivered or performed its obligations, or such recipient having received a
payment under this Agreement or any Credit Document), (b) any Tax imposed
pursuant to a law in effect at the time such recipient first becomes a party to
this Agreement or designates a new lending office (or at the time such recipient
acquires an additional interest, but only with respect to Taxes attributable to
such additional interest) except to the extent that such recipient (or such
recipient’s assignor, if any) was entitled at the time of the designation of a
new lending office (or assignment) to receive additional amounts from the
Company with respect to such Tax under Section 2.19(a) or 2.19(c), (c) any Tax
that is attributable to a recipient’s failure to comply with Section 2.19(f),
and (d) any Tax imposed pursuant to FATCA.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

6 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor provisions thereto, to the extent
substantially comparable thereto), any regulations or official interpretations
thereof, any applicable intergovernmental agreement entered into in respect
thereof, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the Fee Letter, dated the date hereof, among the Company and
the Administrative Agent, as amended, supplemented and modified from time to
time.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indemnified Taxes” means (a) Taxes imposed on the Administrative Agent or any
Lender on or with respect to any payment hereunder or under any Credit Document,
other than Excluded Taxes and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.10 substantially in the form
of Exhibit C hereto.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.

 

7 

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

 

“Issuing Lender” means with respect to any Participated Letter of Credit,
Citicorp USA, Inc., in its capacity as the issuer of such Participated Letter of
Credit hereunder.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

 

“LC Disbursement” means, with respect to any Participated Letter of Credit, a
payment made by the Issuing Lender thereof pursuant thereto.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Company at such time. The LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lender Funding Supplement” means, (a) with respect to any Borrowing under
Section 2.07 with respect to which the Company has accepted the rate offered by
the Administrative Agent, the rate per annum, not to exceed 100% of the
Citigroup CDS Spread, offered by the Administrative Agent with respect to such
Borrowing and (b) otherwise, the Citigroup CDS Spread. As used in this
definition, “Citigroup CDS Spread” means 100% of Citigroup Inc.’s three-year
offer-side credit default swap spread (as obtained by the Administrative Agent
from the Markit Group Limited website) (a) in the case of any Eurodollar Rate
Loan, on the date two Business Days prior to the first day of the Interest
Period for such Eurodollar Rate Loan, and (b) in the case of any ABR Loan, on
the day that such ABR Loan is made (each day described in clauses (a) and (b)
being a “Determination Date”). The Administrative Agent will determine the
Lender Funding Supplement for each Loan no later than 11:00 a.m. New York time
on the Determination Date applicable to such Loan; provided, however, that in
the event that the Lender Funding Supplement for such Loan is not available from
Markit Group Limited on the Determination Date applicable to such Loan, the
Lender Funding Supplement for such Loan will be 100% of Citigroup Inc.’s
three-year offer-side credit

 

8 

default swap spread as determined by the Administrative Agent on the basis of
quotations from leading dealers in the market for credit default swaps selected
by the mutual agreement of the Administrative Agent and the Company. The
Administrative Agent shall use commercially reasonable efforts to obtain at
least three quotations for such credit default swap spread on such Determination
Date and, if two or more quotations are obtained, the Lender Funding Supplement
for such Loan shall be the arithmetic average of such quotations. If only one
quotation is obtained and, in the Administrative Agent’s good faith judgment,
such quotation is a reasonable value for such credit default swap spread, the
Lender Funding Supplement for such Loan shall be such quotation. If the Lender
Funding Supplement for any Loan cannot be determined pursuant to the preceding
provisions of this definition, the Administrative Agent and the Company shall
use commercially reasonable efforts to promptly agree on an alternative method
of determination. If no alternative method is agreed on within 30 days after the
Determination Date, the Lender Funding Supplement shall be reasonably determined
by the Administrative Agent using customary investment banking conventions and
the Administrative Agent will provide the Company with the calculation in
reasonable detail of such Lender Funding Supplement.

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or an
agreement pursuant to the terms of Section 2.11(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption (it
being understood and agreed that each Lender may, at its option, issue any
Letter of Credit to the Company by causing any foreign or domestic branch or
Affiliate of such Lender to issue such Letter of Credit; provided that any
exercise of such option shall not affect the obligations of the Company in
respect of such Letter of Credit in accordance with the terms hereunder).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

 

“Letters of Credit” means the Participated Letters of Credit.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Page LIBOR01 (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
the offering of Dollar deposits with a maturity equal to the duration of such
Interest Period. In the event that such rate is not available at such time for
any reason, then the LIBO Rate for such Interest Period shall be the rate at
which Dollar deposits of $5,000,000 and for a maturity equal to the duration of
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

9 

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.

 

“Loans” means the loans made by the Lenders to the Company pursuant to Section
2.07.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
business, financial condition or operations of the Company and its Subsidiaries
taken as a whole; or (b) the ability of the Company to perform any of its
payment or other material obligations under this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“NAIC Approved Bank” means any Person that is a bank listed on the most current
“Bank List” of banks approved by the NAIC (the “NAIC Approved Bank List”).

 

“NAIC Approved Bank List” has the meaning assigned to such term in the
definition of “NAIC Approved Bank” in this Section.

 

“Non-U.S. Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Company or any of its Subsidiaries, with respect to which the Company or
such Subsidiary has an obligation to contribute, for the benefit of employees of
the Company or such Subsidiary, which plan, fund or other similar program
provides, or results in, the type of benefits described in Section 3(1) or 3(2)
of ERISA, and which plan is not subject to ERISA or the Code.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property Taxes, arising from any payment made
hereunder or from the execution, delivery or enforcement of this Agreement or
any other Credit Document, including any interest, additions to tax or penalties
applicable thereto.

 

“Participant” has the meaning assigned to such term in Section 10.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in Section
10.04(c)(iii).

 

“Participated Letters of Credit” means letters of credit issued under Section
2.05.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

10 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Quarterly Date” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Reimbursement Obligation” means the obligation hereunder of the Company to
reimburse with respect to any Participated Letter of Credit, the Issuing Lender
thereof for amounts drawn under such Letter of Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the aggregate amount of the Commitments at such time; provided
that, if the Commitments have expired or been terminated, “Required Lenders”
means Lenders having more than 50% of the Aggregate Credit Exposure at such
time.

 

“SEC” means the Securities and Exchange Commission or any successor entity.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Significant Subsidiary” means, at any time, each Subsidiary of the Company
that, as of such time, meets the definition of a “significant subsidiary” under
Regulation S-X of the SEC.

 

“Standby Letter of Credit Agreement” means the Continuing Agreement for Standby
Letters of Credit, dated as of May 7, 2013, as amended, between XLIT LTD. and
Citibank, N.A.

 

“Statutory Reserve Rate” means, for any day (or for the Interest Period for any
Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is

 

11 

subject on such day (or, with respect to an Interest Period, the denominator of
which is the number one minus the arithmetic mean of such aggregates for the
days in such Interest Period) with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation (or similar entity) of which a majority of the shares of outstanding
capital stock normally entitled to vote for the election of directors
(regardless of any contingency which does or may suspend or dilute the voting
rights of such capital stock) is at such time owned directly or indirectly by
the parent or one or more subsidiaries of the parent. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Company of
this Agreement and the other Credit Documents, the issuance of Letters of Credit
and the borrowing of Loans.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Company and the Administrative Agent.

 

“XL Group” means XL Group plc, an Irish public limited company.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument, statute, law, rule, regulation or other document herein
shall be construed as referring to such agreement, instrument, statute, law,
rule, regulation or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein

 

12 

to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP, or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP, or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP, as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Reserved.

 

SECTION 2.02. Reserved.

 

SECTION 2.03. Reserved.

 

SECTION 2.04. Reserved.

 

SECTION 2.05. Participated Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the Issuing Lender to issue, at any time and from time to time prior
to the close of business on the day that is five Business Days prior to the
Commitment Termination Date, Participated Letters of Credit for its own account
substantially in the form of Exhibit D. Each Participated Letter of Credit shall
be in such form as is consistent with the requirements of the applicable
regulatory authorities reasonably required by the Administrative Agent (in
consultation with the Company) or as otherwise agreed to by the Administrative
Agent and the Company. Participated Letters of Credit issued hereunder shall
constitute utilization of the Commitments.

 

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Participated Letter of Credit (or the amendment, renewal or extension of an
outstanding Participated Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a
Participated Letter of Credit, or identifying the Participated Letter of Credit
to be

 

13 

amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Participated Letter of Credit is to expire (which shall comply with paragraph
(d) of this Section), the amount of such Participated Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Participated Letter of Credit.
Subject to the terms and conditions of this Agreement, a Participated Letter of
Credit shall be issued, amended, renewed or extended, as the case may be, on the
requested date. If Participated Letters of Credit issued in connection with the
same request shall provide for the automatic extension of the expiry date
thereof unless the Issuing Lender thereof or the Administrative Agent gives
notice that such expiry date shall not be extended, then the Administrative
Agent (acting on behalf of the relevant Issuing Lender) will give such notice
for all such Participated Letters of Credit if requested to do so by the Issuing
Lender in a notice given to the Administrative Agent not more than 60 days, but
not less than 45 days, prior to the current expiry date of such Participated
Letter of Credit. If requested by the Issuing Lender, the Company also shall
submit a letter of credit application on the Issuing Lender’s standard form in
connection with any request for a Participated Letter of Credit. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by the Company with, the
Issuing Lender relating to a Participated Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(c) Limitations on Amounts. A Participated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Participated Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Aggregate Credit Exposure of the Lenders shall not
exceed the aggregate amount of the Commitments and (ii) the Credit Exposure of
the Issuing Lender (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to paragraph (e) of this Section)
shall not exceed the Commitment of such Issuing Lender.

 

(d) Expiry Date. Each Participated Letter of Credit shall expire at or prior to
the close of business on the date that is two Business Days prior to the
Commitment Termination Date.

 

(e) Participations. By the issuance of a Participated Letter of Credit (or an
amendment to a Participated Letter of Credit increasing the amount thereof) by
the Issuing Lender, and without any further action on the part of the Issuing
Lender or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Lender, a participation in such
Participated Letter of Credit equal to such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Participated Letter of
Credit. The obligation of each Lender under a Participated Letter of Credit
shall be several and not joint. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Participated Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Participated Letter of Credit or the occurrence and continuance
of a Default or termination of the Commitments. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to

 

14 

the Administrative Agent, for account of the Issuing Lender, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Lender in
respect of any Participated Letter of Credit promptly upon the request of the
Issuing Lender at any time from the time such LC Disbursement is made until such
LC Disbursement is reimbursed by the Company or at any time after any
reimbursement payment is required to be refunded to the Company for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

 

(f) Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Participated Letter of Credit, the Company agrees to reimburse such Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 2:00 p.m., New York City
time, on (i) the Business Day that the Company receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time. It is
understood that the Company may elect to use the proceeds of a borrowing
pursuant to Section 2.08 to finance its Reimbursement Obligations pursuant to
this Section 2.05(f), whether or not an Event of Default has occurred and is
continuing and, if an Event of Default has occurred and is continuing or the
Company shall not have satisfied its Reimbursement Obligations within the time
period set forth above, the Company shall be deemed to have elected to finance
its Reimbursement Obligations with a borrowing pursuant to Section 2.08.

 

If the Company fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Company in respect thereof and such Lender’s Applicable Percentage
thereof.

 

(g) Obligations Absolute. The obligations of the Company with respect to any
Letter of Credit to reimburse LC Disbursements in respect of any Participated
Letter of Credit as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Participated
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Participated Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a
Participated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Participated Letter of
Credit (provided that the Company shall not be obligated to reimburse such LC
Disbursements unless payment is made against presentation of a draft or other
document that at least substantially complies with the terms of such
Participated Letter of Credit), (iv) the occurrence of any Default or (v) any
other event or circumstance whatsoever, whether or not similar to any of the

 

15 

foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of the Company hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the payment or failure to make any payment under
a Participated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence) as a result of determining whether drafts
or other documents presented under a Participated Letter of Credit comply with
the terms thereof, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Participated Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Lender’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Participated
Letter of Credit comply with the terms hereof. The parties hereto expressly
agree that:

 

(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Participated Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Participated Letter of Credit;

 

(ii) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Participated Letter of Credit; and

 

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Participated Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h) Disbursement Procedures. The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Participated Letter of Credit. The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Company with respect to such Letter of Credit by telephone (confirmed by
telecopy or email) of such demand for payment and whether the Issuing Lender has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Lender and the Lenders with respect to any
such LC Disbursement.

 

(i) Interim Interest. If any LC Disbursement is made with respect to a
Participated Letter of Credit, then, unless such LC Disbursement is reimbursed
in full on the date

 

16 

such LC Disbursement is made, the unpaid amount thereof shall bear interest,
subject to Section 2.15(c), for each day from and including the date such LC
Disbursement is made to but excluding the date that such LC Disbursement is
reimbursed, at the rate per annum equal to 1% plus the Alternate Base Rate.
Interest accrued pursuant to this paragraph shall be for account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse the Issuing Lender
shall be for account of such Lender to the extent of such payment.

 

(j) Reserved.

 

(k) Adjustment of Applicable Percentages. Notwithstanding anything herein to the
contrary, upon (i) each increase of the Commitments pursuant to Section 2.11(c),
each Lender’s participation in each Participated Letter of Credit then
outstanding shall automatically be adjusted to reflect its Applicable Percentage
after giving effect to such increase and (ii) the assignment by a Lender of all
or a portion of its Commitment and its interests in the Participated Letters of
Credit pursuant to an Assignment and Assumption, the respective assigning
Lender’s participation in each Participated Letter of Credit then outstanding
shall automatically be adjusted to reflect, and the respective assignee Lender
shall be deemed to acquire a participation in each such Participated Letter of
Credit in an amount equal to, its Applicable Percentage after giving effect to
such assignment.

 

SECTION 2.06. Reserved.

 

SECTION 2.07. Loans and Borrowings.

 

(a) Loans. Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans, in each case, to the Company from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Credit Exposure exceeding such Lender’s respective Commitment, or
(iii) the Aggregate Credit Exposure exceeding the aggregate Commitments of all
Lenders. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Loans.

 

(b) Obligations of Lenders. Except as provided herein, each Loan shall be made
as part of a Borrowing consisting of one or more Loans of the same Type made by
the Lenders ratably in accordance with their respective Applicable Percentages
of the Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders to make Loans hereunder are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(c) Type of Loans. Subject to Section 2.15, each Borrowing shall be constituted
entirely of ABR Loans or of Eurodollar Loans as the Company may request in
accordance herewith. Each Lender at its option may make any Loan to a foreign
jurisdiction by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Company to repay such Loan in accordance with the
terms of this Agreement.

 

17 



(d) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000. Each ABR Borrowing shall be in an aggregate amount equal to
$10,000,000 or a larger multiple of $1,000,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Commitments or that is requested to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.

 

(e) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Company shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Commitment Termination Date.

 

(f) Pro Rata Borrowings. Loans made as part of a Borrowing shall be made by the
Lenders ratably in accordance with their respective Applicable Percentages of
the Commitments.

 

SECTION 2.08. Requests for Borrowings.

 

(a) Notice by the Company. To request a Borrowing, the Company shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request.

 

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.07:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.07(e); and

 

(v) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.09.

 

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall

 

18 

advise each relevant Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the requested
Borrowing shall be made instead as an ABR Borrowing.

 

SECTION 2.09. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time (or 1:00 p.m., New York City time with
respect to ABR Loans requested by the Company no later than 11:00 a.m. on the
same day), to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Company by promptly crediting the amounts so
received, in like funds, to an account of the Company maintained with the
Administrative Agent in New York City and designated by the Company in the
applicable Borrowing Request; provided, that Loans made to refinance the
reimbursement of a LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Lender.

 

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of any ABR Borrowing, on or prior to the proposed date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Company a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Company
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Company to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Company, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

19 

SECTION 2.10. Interest Elections.

 

(a) Elections by the Company. The Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Company may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Company may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.

 

(b) Notice of Elections. To make an election pursuant to this Section, the
Company shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.08 if the
Company were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request.

 

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.07:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.07(e).

 

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e) Failure to Elect; Events of Default. If the Company fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.

 

20 

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.

 

SECTION 2.11. Termination and Increase of the Commitments.

 

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate at the close of business on the Commitment Termination Date.

 

(b) Reserved.

 

(c) Increases to Commitments. The Company shall have the right, at any time by
notice to the Administrative Agent, to increase the Commitments hereunder by
having an existing Lender increase its Commitment then in effect (with the
consent of the Issuing Lender and such Lender in their sole discretion). Such
increase shall be implemented pursuant to a modification of Schedule I, which
modification shall require only the consent of the Company, the Lender whose
commitment is being increased and the Issuing Lender.

 

SECTION 2.12. Repayment of Loans; Evidence of Debt.

 

(a) Repayment. The Company hereby unconditionally promises to pay to the
Administrative Agent for account of the relevant Lenders the outstanding
principal amount of the Loans made to the Company on the Commitment Termination
Date.

 

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Company to
such Lender resulting from each Loan made by such Lender to the Company,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
to the Company hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Company to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

 

(d) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Company
to repay the Loans in accordance with the terms of this Agreement.

 

(e) Promissory Notes. Any Lender may request that Loans made by it to the
Company be evidenced by a promissory note of the Company. In such event, the
Company shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if

 

21 

requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

 

SECTION 2.13. Prepayment of Loans.

 

(a) Right to Prepay Borrowings. The Company shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty, subject to the requirements of this Section.

 

(b) Notices, Etc. The Company shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings; provided further that no such notice shall be required for a
repayment on the Commitment Termination Date. If the Company fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Borrowing shall be applied ratably
to the Loans included in such Borrowing.

 

Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.07. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.15.

 

SECTION 2.14. Fees.

 

The Company agrees to pay to the Administrative Agent the fees set forth in the
Fee Letter, payable at the times, in the amounts and on the calculation basis
set forth therein.

 

SECTION 2.15. Interest.

 

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Lender Funding
Supplement; provided, that any Loan constituting an ABR Borrowing made to
satisfy the Company’s Reimbursement Obligations under Section 2.05(f) due to a
draw on a Letter of Credit due to an “event of default” under the Standby Letter
of Credit Agreement shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Lender Funding Supplement minus the Federal Funds
Effective Rate for so long as and to the extent that (x) the Company continues
to pay such interest in cash on each applicable Interest Payment Date and (y)
the applicable beneficiaries of



 

22 

the letters of credit issued under the Standby Letter of Credit Agreement shall
not have drawn under such letters of credit.

 

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Lender Funding Supplement; provided,
that any Loan constituting a Eurodollar Borrowing made to satisfy the Company’s
Reimbursement Obligations under Section 2.05(f) due to a draw on a Letter of
Credit due to an “event of default” under the Standby Letter of Credit Agreement
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Lender Funding Supplement minus the
Federal Funds Effective Rate for so long as and to the extent that (x) the
Company continues to pay such interest in cash on each applicable Interest
Payment Date and (y) the applicable beneficiaries of the letters of credit
issued under the Standby Letter of Credit Agreement shall not have drawn under
such letters of credit.

 

(c) Default Interest. If any principal of any Loan or if any amount of
reimbursement obligation, interest, fees and other amounts payable by the
Company hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d) Payment of Interest. Accrued interest on each Loan shall be payable by the
Company in arrears on each Interest Payment Date for such Loan and upon the date
the Commitments terminate; provided that (x) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (y)  in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Commitment Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (z) in the event of any conversion of any Eurodollar Borrowing
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.

 

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed in the relevant
period (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent and notified to the Company, and such determination shall
be conclusive absent manifest error.

 

SECTION 2.16. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

 

23 



(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders (acting in good
faith) that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.17. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit (or any participation therein) or
any Eurodollar Loan made by such Lender; or

 

(iii) change the basis of taxation of payments to any Lender in respect thereof
(except for Indemnified Taxes, Excluded Taxes and changes in the rate of tax on
the overall net income of such Lender);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, or participating in, any Letter of Credit (or
of maintaining any participation therein) or Eurodollar Loan (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Company agrees that it will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered. Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection



 

24 

therewith or in implementation thereof, shall in each case be deemed to be a
Change in Law, regardless of the date enacted, adopted or issued.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Letters of Credit
issued or participated in, or the Loans made, by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender setting forth such
Lender’s good faith determination of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive and binding upon all parties hereto absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof by the Company.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90 day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

(e) Comparable Treatment. Notwithstanding any other provision of this Section,
no Lender shall demand compensation for any increased cost or reduction pursuant
to this Section if such Lender is not demanding such compensation in similar
circumstances under comparable provisions of other credit agreements.

 

SECTION 2.18. Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.13(b) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Company pursuant to Section 2.21(b)
of any Eurodollar Loan other than on the last day of an Interest Period
therefor, then, in any such event, the Company shall compensate each Lender for
the loss attributable to such event. The loss to any Lender attributable to any
such event shall be deemed to be an amount determined by such Lender to be equal
to the



 

25 

excess, if any, of (i) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth such Lender’s good faith determination of any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof by the Company.

 

SECTION 2.19. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of the Company
hereunder, or under any Credit Document, shall be made free and clear of and
without deduction for or withholding of any amounts in respect of Taxes, unless
such withholding is required by applicable law as determined in good faith by
the applicable Withholding Agent; provided that if any Indemnified Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender, then (i) the sum payable by the Company shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such amounts been withheld and (ii) such amounts
shall be withheld and paid to the relevant Governmental Authority in accordance
with applicable law.

 

(b) Payment of Other Taxes by the Company. In addition, the Company shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand to the
Company therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes, as the case may be, were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the
Administrative Agent’s or such Lender’s, as the case may be, good faith
determination of the amount of such payment or liability (along with a
reasonably detailed explanation and computation of such payment or liability)
delivered to the Company by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive as between such Lender or
the Administrative Agent, as the case may be, and the Company absent manifest
error.

 

26 



(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

 

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company on behalf of the Company shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f) Exemptions. (1) Each recipient of payments under this Agreement or any
Credit Document (or a Participant, in which case such Participant’s obligations
to the Company and the Administrative Agent described in this Section 2.19(f)
shall also extend to the Lender from which the related participation shall have
been purchased) (i) that is a “United States Person” as defined in Section
7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Company and the
Administrative Agent two properly completed and duly signed copies of U.S.
Internal Revenue Service (“IRS”) Form W-9 (or any successor form) certifying
that such U.S. Lender is exempt from U.S. federal withholding tax or (ii) that
is not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Company and the Administrative Agent (I)
two copies of IRS Form W-8BEN, Form W-8ECI or Form W-8IMY(or any successor form)
(together with any applicable underlying IRS forms), (II) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a certification to the effect that such Non-U.S. Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected; and the
applicable IRS Form W-8 (or any successor form) properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from U.S. federal
withholding tax on payments under this Agreement and the other Credit Documents,
or (III) any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Company and the Administrative Agent to determine the withholding or
deduction required to be made. Such forms shall be delivered by each U.S. Lender
and each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Company or the Administrative Agent. In
addition, each U.S. Lender and each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
it. Each U.S. Lender and each Non-U.S. Lender shall promptly notify the Company
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Company (or any
other form of certification



 

27 

adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section, no Non-U.S. Lender shall be required to deliver
any form pursuant to this Section that such Non-U.S. Lender is not legally able
to deliver.

 

(2) If a payment made to any recipient under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.19(f)(2), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(3) Each Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in its reasonable judgment such completion, execution or
submission would not materially prejudice its legal or commercial position.

 

(4) Each recipient agrees that if any form or certification it previously
delivered under this Section 2.19(f) expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.

 

(g) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund from the relevant Governmental
Authority of any Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Company (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Company under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Company, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Company (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the



 

28 

Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes not expressly required to be made
available hereunder which it reasonably deems confidential) to the Company or
any other Person.

 

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Payments by the Company. The Company shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements or interest thereon, under Section 2.17, 2.18 or 2.19, or
otherwise) or under any other Credit Document (except to the extent otherwise
provided therein) prior to 12:00 noon, New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Two Penns Way, Suite
110, New Castle, Delaware 19720 except payments pursuant to Sections 2.17, 2.18,
2.19 and 10.03, which shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
reimbursement of LC Disbursements shall be made to the relevant Lenders, each
Borrowing shall be made from the Lenders, each payment of fees under
Section 2.14 shall be made for account of the relevant Lenders and any interest
paid in respect of any Reimbursement Obligation shall be applied to the
respective Commitments (or, in the case of any Borrowing, the respective
commitment to make Loans hereunder) of the Lenders, in each case pro rata
according to the amounts of their respective Commitments (or, in the case of any
Borrowing, the respective commitment to make Loans hereunder or, in the case of
any such reimbursement or payment after the termination of the Commitments, pro
rata according to the Aggregate Credit Exposure); (ii) each Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Company shall be made for account of the Lenders pro rata according to
the respective unpaid principal amounts of the Loans of the Company being paid
or prepaid that are owed to such Lenders and (iv) each



 

29 

payment of interest on Loans by the Company shall be made for account of the
Lenders pro rata according to the amounts of interest on such Loans then due and
payable thereunder.

 

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or LC Disbursements or accrued
interest thereon resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and/or LC Disbursements and
accrued interest thereon then due than the proportion received by any other
relevant Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and/or LC
Disbursements of such other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and/or LC Disbursements and accrued interest thereon; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or LC Disbursements
to any assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Company prior to the date on which any payment is due to the
Administrative Agent for account of the relevant Lenders hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if the Company has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.21. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.17, or if the Company is required to pay any
additional amount or



 

30 

indemnification payment to any Lender or any Governmental Authority for account
of any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
and/or Letters of Credit hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
Nothing in this Section 2.21(a) shall affect or postpone any of the obligations
of the Company or the rights of any Lender pursuant to Sections 2.17 or 2.19.

 

(b) Replacement of Lenders. If any Lender (i) requests compensation under
Section 2.17, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.19, (ii) becomes a Defaulting Lender, (iii) has refused to consent to
any waiver or amendment with respect to any Credit Document that requires the
consent of all the Lenders or of such Lender as a Lender directly and adversely
affected by such waiver or amendment and has been consented to by the Required
Lenders or (iv) if any Lender ceases to be a NAIC Approved Bank, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Company that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and/or LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal, LC Disbursements and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.17 or payments required to be made pursuant to Section 2.19,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

(c) The Company shall not be responsible for any costs and expenses incurred by
any Lender that arranges for its obligations under the Letters of Credit to be
confirmed by a NAIC Approved Bank or by such confirming bank.

 

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.14;



 

31 

(b) the Commitment and the Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected thereby;

 

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender and no Default or Event of Default has occurred and is continuing then:

 

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ aggregate LC Exposure plus the aggregate amount of all non-Defaulting
Lenders’ outstanding Loans plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure that has not been reallocated pursuant to clause (i) above, the
Company shall not be required to pay any fees to such Defaulting Lender pursuant
to Section 2.14 with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iii) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.14 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(iv) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.14 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Administrative Agent
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d) so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with clause (c) above, and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with clause (c)(i) above (and such Defaulting Lender shall not
participate therein).

 

In the event that the Administrative Agent, the Company and each Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the aggregate LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment.



 

32 

ARTICLE III

 

Reserved

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lenders and Issuing Lender that:

 

SECTION 4.01. Organization; Powers. The Company and each of its Significant
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 4.02. Authorization; Enforceability. The Transactions are within the
Company’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium, examination or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions and the
entry into this Agreement (a) do not require any consent or approval of
(including any exchange control approval), registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Significant Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Company or
any of its Significant Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Significant Subsidiaries.

 

SECTION 4.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Condition. The Company has heretofore furnished to the Lenders XL
Group’s Report on Form 10-K filed with the SEC for the fiscal year ended
December 31, 2012). Such financial statements present fairly in all material
respects the financial position and results of operations of XL Group and its
consolidated Subsidiaries as of such date and for such period on a consolidated
basis in accordance with GAAP subject.



 

33 

(b) No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the assets, business, financial condition or
operations of the Company and its Subsidiaries, taken as a whole, except as
disclosed in filings made by XL Group on or prior to the Effective Date with the
SEC pursuant to the Exchange Act.

 

SECTION 4.05. Properties.

 

(a) Property Generally. The Company and each of its Significant Subsidiaries has
good title to, or valid license or leasehold interests in, all its real and
personal property material to its business, subject only to Liens and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

(b) Intellectual Property. XL Group and each of its Significant Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.06. Litigation and Environmental Matters.

 

(a) Actions, Suits and Proceedings. Except as disclosed in Schedule II or as
routinely encountered in claims activity, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which an adverse determination that
would, individually or in the aggregate, result in a Material Adverse Effect is
likely or (ii) that involve this Agreement or the Transactions.

 

(b) Environmental Matters. Except as disclosed in Schedule III and except with
respect to any other matters that, individually or in the aggregate, would not
be likely to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
for its business under any Environmental Law, (ii) has incurred any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Schedules II and III referred to in this Section 4.06 shall be deemed
automatically updated from time to time to include disclosures included in
filings made by XL Group with the SEC pursuant to the Exchange Act, after the
Effective Date, it being understood, however, that any such updates shall not
affect or limit in any manner any of the obligations of the Company under this
Agreement in effect immediately prior to such disclosure.

 

SECTION 4.07. Compliance with Laws and Agreements. The Company and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No



 

34 

Default has occurred and is continuing.

 

SECTION 4.08. Investment Company Status. The Company is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

SECTION 4.09. Taxes. The Company and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to file any such Tax return or
pay any such Taxes could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

 

Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by the Company or any of their
Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely made, (ii)
each Non-U.S. Benefit Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws and has been maintained,
where required, in good standing with the applicable Governmental Authority and
(iii) neither the Company nor any of their Subsidiaries has incurred any
obligation in connection with the termination or withdrawal from any Non-U.S.
Benefit Plan.

 

SECTION 4.11. Disclosure. As of the date hereof, each of the annual and
quarterly reports required to be filed by XL Group under Section 13(a) of the
Exchange Act after December 31, 2012 has been filed and, as of the respective
dates thereof and as of the date hereof, such reports (as they may have been
supplemented or revised by any subsequent report), taken as a whole, (a) did not
contain and do not contain an untrue statement of a material fact with respect
to XL Group and did not omit and do not omit to state a material fact with
respect to XL Group necessary in order to make the statements therein with
respect to XL Group, in the light of the circumstances under which they were
made, not misleading, (b) did not contain and do not contain an untrue statement
of a material fact with respect to the Company and did not omit and do not omit
to state a material fact with respect to the Company necessary in order to make
the statements therein with respect to the Company, in the light of the
circumstances under which they were made, not misleading and (c) disclose all
material information that the Company would be required to disclose in filings
under Section 13(a) of the Exchange Act if the Company was required to file such
periodic reports with the Commission.

 

SECTION 4.12. Use of Credit. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for



 

35 

the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock, no Letter of Credit will be used in connection with buying or
carrying any Margin Stock, and no part of the proceeds of any Loan hereunder
will be used to buy or carry any Margin Stock (except, in each case, for
repurchases of the capital stock of the Company and purchases of Margin Stock in
accordance with the Company’s Statement of Investment Policy Objectives and
Guidelines as in effect on the date hereof or as it may be changed from time to
time by a resolution duly adopted by the board of directors of the Company (or
any committee thereof)). The purchase of any Margin Stock with the proceeds of
any Loan will not be in violation of Regulation U or X of the Board and, after
applying the proceeds of such Loan, not more than 25 percent of the value of the
assets of the Company and its Subsidiaries taken as a whole consists or will
consist of Margin Stock.

 

SECTION 4.14. Withholding Taxes. Based upon information with respect to each
Lender provided by each Lender to the Administrative Agent, as of the date
hereof, the payment of the LC Disbursements and interest thereon, principal of
and interest on the Loans, the fees under Section 2.14 and all other amounts
payable hereunder will not be subject, by withholding or deduction, to any
Indemnified Taxes imposed by the Cayman Islands.

 

SECTION 4.15. Stamp Taxes. To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement or any promissory notes evidencing
Loans made (or to be made), it is not necessary, as of the date hereof, that
this Agreement or such promissory notes or any other document be filed or
recorded with any Governmental Authority in the Cayman Islands, or that any
stamp or similar tax be paid on or in respect of this Agreement in any such
jurisdiction, or such promissory notes or any other document other than such
filings and recordations that have already been made and such stamp or similar
taxes that have been paid; provided, that this Agreement and any such promissory
notes are not executed in or subsequently brought into the Cayman Islands.

 

SECTION 4.16. Legal Form. Each of this Agreement and any promissory notes
evidencing Loans made (or to be made) is in proper legal form as of the date
hereof under the laws of the Cayman Islands for the admissibility thereof in the
courts of the Cayman Islands.

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01. Effective Date. The obligations of the Lenders (or the Issuing
Lender, as the case may be) to issue Letters of Credit and/or to make Loans
hereunder initially are subject to the receipt by the Administrative Agent of
each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 10.02):

 

(a) Executed Counterparts. From each party hereto either (x) a counterpart of
this Agreement signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or email
transmission of a signed



 

36 

signature page to this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b) Opinions of Counsel to the Company. Opinions, each dated the Effective Date,
of Cleary Gottlieb Steen & Hamilton LLP, special U.S. counsel for the Company
and opinions provided by counsel to the Company in the jurisdiction of the
Cayman Islands, in each case, reasonably satisfactory to the Administrative
Agent and its counsel.

 

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing, if applicable, of the Company, the authorization of
the Transactions and any other legal matters relating to the Company, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

(d) Company’s Certificate. A Company Certificate, dated the Effective Date,
confirming compliance with the conditions set forth in clauses (a) and (b) of
the first sentence of Section 5.02.

 

(e) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to the Administrative Agent may reasonably
request.

 

The obligation of any Lender to make its initial extension of credit or initial
issuance of a Letter of Credit hereunder is also subject to the payment by the
Company of such fees as the Company shall have agreed to pay to any Lender or
the Administrative Agent in connection herewith, including the reasonable fees
and expenses of King & Spalding LLP, special New York counsel to the
Administrative Agent, in connection with the negotiation, preparation, execution
and delivery of this Agreement and the other Credit Documents and the extensions
of credit hereunder (to the extent that reasonably detailed statements for such
fees and expenses have been delivered to the Company).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 5.02. Each Credit Event. The obligation of each Lender to issue,
continue, amend, renew or extend any Letter of Credit or to make any Loan at any
time is additionally subject to the satisfaction of the following conditions:

 

(a) the representations and warranties of the Company set forth in this
Agreement (other than, at any time after the Effective Date, in Section 4.04(b))
shall be true and correct on and as of the date of issuance, continuation,
amendment, renewal or extension of such Letter of Credit or the date of the
making of such Loan, as applicable (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and

 

37 



(b) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit or the making of such
Loan, as applicable, no Default shall have occurred and be continuing.

 

Each issuance, continuation, amendment, renewal or extension of a Letter of
Credit and each borrowing of a Loan shall be deemed to constitute a
representation and warranty by the Company on the date thereof as to the matters
specified in clauses (a) and (b) of the immediately preceding sentence.

 

ARTICLE VI

 

COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 6.01 Reporting

 

(a) The Company shall file with the Administrative Agent (for distribution to
the Lenders), within 15 days after the Company is required to file the same with
the SEC, copies of the annual reports and of the information, documents and
other reports (or copies of such portions of any of the foregoing as the SEC may
from time to time by rules and regulations prescribe) which the Company may be
required to file with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act (provided that availability of such reports on a website maintained
by the SEC shall be deemed to fulfill this requirement); or, if the Company is
not required to file information, documents or reports pursuant to either of
said sections, then it shall file with the Administrative Agent and the SEC, in
accordance with rules and regulations prescribed from time to time by the SEC,
such of the supplementary and periodic information, documents and reports which
may be required pursuant to Section 13 of the Exchange Act in respect of a
security listed and registered on a national securities exchange as may be
prescribed from time to time in such rules and regulations; and

 

(b) The Company shall file with the Administrative Agent and the SEC, in
accordance with the rules and regulations prescribed from time to time by the
SEC, such additional information, documents and reports with respect to
compliance by the Company with the conditions and covenants of this Agreement as
may be required from time to time by such rules and regulations.

 

The reports, information and other documents required to be filed and furnished
pursuant to this Section 6.01 may, at the option of the Company, be filed by and
be those of XL Group rather than the Company.

 

Delivery of such reports, information and documents to the Administrative Agent
is for informational purposes only and the Administrative Agent’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Administrative Agent is entitled to rely exclusively on Company Certificates).

 

38 



SECTION 6.02

 

Reserved.

 

SECTION 6.03 Corporate Existence.

 

(a) Subject to Section 6.03(b), the Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if the board of directors of the Company shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company and
that the loss thereof is not disadvantageous in any material respect to the
Lenders.

 

(b) The Company shall not (1) consolidate with or merge with or into any other
Person (other than XL Group) or convey, transfer, sell or lease its properties
and assets substantially as an entirety to any Person (other than XL Group), (2)
permit any Person (other than XL Group) to consolidate with or merge into the
Company, or (3) permit any Person (other than XL Group) to convey, transfer,
sell or lease that Person’s properties and assets substantially as an entirety
to the Company, unless:

 

(i) in the case of (1) and (2) above, either (x) the Company shall be the
surviving person or (y) the Person (if other than the Company) formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance, transfer or lease the properties and assets of the Company
substantially as an entirety is an entity organized and existing under the laws
of the United States of America (including any State thereof or the District of
Columbia), the United Kingdom, Ireland, the Cayman Islands, Bermuda or any
country which is a member of the Organisation for Economic Co-operation and
Development or the European Union and shall expressly assume pursuant to
documentation in form reasonably satisfactory to the Administrative Agent, all
of the obligations of the Company under this Agreement, the Letter of Credit and
the other Credit Documents;

 

(ii) immediately after giving effect to such transaction, no Default and no
Event of Default shall have occurred and be continuing; and

 

(iii) the Company shall have delivered to the Administrative Agent a Company
Certificate certifying that such consolidation, merger, conveyance, transfer,
sale or lease comply with this Section 6.03(b) and that all conditions precedent
herein provided for relating to such transaction have been satisfied.

 

The successor Person formed by such consolidation or into which the Company is
merged or the successor Person to which such conveyance, transfer, sale or lease
is made shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
successor had been named as the Company herein; and thereafter, the Company
shall be discharged from all obligations and covenants under this Agreement.

 

SECTION 6.04 Maintenance of Properties.

 

The Company will use its reasonable efforts to cause all material properties
used or useful in the conduct of its business to be maintained and kept in good
condition, repair and working order

 

39 



(subject to wear and tear) and supplied with all necessary material equipment
and will use its reasonable efforts to cause to be made all necessary material
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 6.04 shall prevent the Company
from discontinuing the operation or maintenance of any of such properties if
such discontinuance is, in the judgment of the Company, desirable in the conduct
of its business and not disadvantageous in any material respect to the Lenders.

 

SECTION 6.05 Statement by the Company as to Default.

 

The Company will deliver to the Administrative Agent, within 120 days after the
end of each fiscal year of the Company ending after the date hereof, a Company
Certificate stating whether or not to the best knowledge of the signers thereof
the Company is in default in the performance and observance of any of the terms,
provisions and conditions of this Agreement or any other Credit Document, and if
the Company shall be in Default, specifying all such Defaults and the nature and
status thereof of which they may have knowledge.

 

SECTION 6.06 Limitation on Liens on Stock of Designated Subsidiaries.

 

The Company covenants that, so long as any obligations under this Agreement are
outstanding (other than contingent indemnification obligations for which no
claim shall have been made), the Company will not, nor will the Company permit
any Designated Subsidiary to, create, assume, incur, guarantee or otherwise
permit to exist any indebtedness evidenced by notes, debentures, bonds or
similar instruments, which is secured by any mortgage, pledge, lien, security
interest or other encumbrance upon any shares of Capital Stock of any Designated
Subsidiary (whether such shares of stock are now owned or hereafter acquired)
without effectively providing concurrently that the obligations under this
Agreement will be secured equally and ratably with such indebtedness for at
least the time period such other indebtedness is so secured.

 

SECTION 6.07 Waiver of Certain Covenants.

 

The Company may omit in any particular instance to comply with any term,
provision or condition set forth in this Article VI if, before or after the time
for such compliance, the Required Lenders shall either waive such compliance in
such instance or generally waive compliance with such term, provision or
condition; except to the extent so expressly waived, and, until such waiver
shall become effective, the obligations of the Company shall remain in full
force and effect.

 

40 

ARTICLE VII

 

RESERVED

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) a default by the Company in the payment when due of interest on any Loan,
fees payable under this Agreement or any other amount (other than principal) due
hereunder, which default continues for a period of 60 days;

 

(b) a default by the Company in the payment when due of principal of any Loan on
the maturity date thereof;

 

(c) default in the performance, or breach, of any material covenant or warranty
of the Company in this Agreement (other than a covenant or warranty a default in
whose performance or whose breach is elsewhere in this Article VIII specifically
dealt with) and continuance of such for a period of 60 days after there has been
given, by registered or certified mail, to the Company by the Administrative
Agent, or to the Company and the Administrative Agent by the Required Lenders, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder;

 

(d) default by the Company under any instrument or instruments under which there
is or may be secured or evidenced any of the Company’s indebtedness (other than
any obligations under this Agreement) having an outstanding principal amount of
$50,000,000 (or its equivalent in any other currency or currencies) or more,
individually or in the aggregate, that has caused the holders thereof to declare
such indebtedness to be due and payable prior to its stated maturity, unless
such declaration has been rescinded within 30 days;

 

(e) default by the Company in the payment when due of the principal of or
premium, if any, on any bond, debenture, note or other evidence of the Company’s
indebtedness, in each case for money borrowed, or in the payment of principal or
premium, if any, under any mortgage, indenture, agreement or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness of the Company for money borrowed, which default for payment of
principal or premium, if any, is in an aggregate principal amount exceeding
$50,000,000 (or its equivalent in any other currency or currencies), if such
default shall continue unremedied or unwaived for more than 30 days after the
expiration of any grace period or extension of the time for payment applicable
thereto;

 

41 

(f) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, reorganization or other similar law
or (B) a decree or order adjudging the Company as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company under any applicable
law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or of any substantial part
of its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order for relief or any such other decree
or order unstayed and in effect for a period of 60 consecutive days; or

 

(g) the commencement by the Company of a voluntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by it to the entry of a decree or order for relief in respect of the
Company in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of the Company of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due and its willingness to have a case
commenced against it or to seek an order for relief under any applicable
bankruptcy, insolvency or other similar law or the taking of corporate action by
the Company in furtherance of any such action.

 

then, and in every such event (other than an event described in clause (f) or
(g) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Company, take either or both of the following actions,
at the same or different times:

 

(i) declare the commitment of the Administrative Agent and each Issuing Lender
to issue, amend, extend or otherwise modify any Letter of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company;

 

and in case of any event with respect to any the Company described in clause (f)
or (g) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the

 

42 

Company accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and under the other Credit
Documents together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of their Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or

 

43 

by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

44 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or email, as follows:

 

(a) if to the Company, to XLIT LTD., c/o XL Group plc, One Bermudiana Road,
Hamilton HM 08 Bermuda, Attention of Timothy Goodyer (email address
Timothy.Goodyer@xlgroup.com); with a copy to Kirstin R. Gould, Esq. at the same
address and email address Kirstin.Gould@xlgroup.com;

 

(b) if to the Administrative Agent, to Two Penns Way, Suite 110, New Castle,
Delaware 19720, Telephone: (302) 894-6109, Telecopy: (212) 994-0847, Email:
dennis1.banfield@citigroup.com, Attention: Dennis Banfield;

 

with a copy to

 

Citi Global Banking, Financial Institutions Group, 388 Greenwich Street, New
York, NY 10013, Email: john.modin@citi.com, Attention: John Modin; and

 

(c) if to a Lender, to it at its address (or telecopy number or email address)
set forth in its Administrative Questionnaire (a copy of which such
Administrative Questionnaire shall be delivered to the Company).

 

Any party hereto may change its address, telecopy number or email address for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any such change by a Lender, by notice to the Company and
the Administrative Agent). All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Without limiting the foregoing, the Company may furnish to the
Administrative Agent and the Lenders the information, documents and other
reports required to be furnished by it pursuant to Section 6.01 by electronic
communications pursuant to procedures approved by the Administrative Agent.

 

45 

SECTION 10.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Company therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Issuing Lender or any Lender may have had notice or knowledge of such
Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except in writing signed by the Company and the Required
Lenders or by the Company and the Administrative Agent with the consent of the
Required Lenders (or in the case of an Amendment of Schedule I signed by the
Company, the Lender whose Commitment is being increased and the Issuing Lender);
provided that no such writing shall:

 

(i) increase the Commitment of any Lender without the written consent of such
Lender,

 

(ii) reduce the principal amount of any Loan or the amount of any reimbursement
obligation of the Company in respect of any LC Disbursement or reduce the rate
of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby,

 

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or for reimbursement of any LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment or any
Letter of Credit (other than an extension thereof pursuant to an “evergreen”
provision” to the extent permitted hereunder), without the written consent of
each Lender directly affected thereby,

 

(iv) change Section 2.20(c) or 2.20(d) without the consent of each Lender
directly affected thereby, and

 

(vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights

 

46 

hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

and provided further that no such writing shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as applicable.

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Company agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Lender or any Lender, including the fees,
charges and disbursements of one legal counsel for the Administrative Agent and
one legal counsel for the Lenders and, if necessary, one firm of local counsel
in each appropriate jurisdiction outside of the United States, in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including in connection with
any workout, restructuring or negotiations in respect thereof.

 

(b) Indemnification by the Company. The Company agrees to indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee (but not including Excluded
Taxes), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds thereof or any Letter of Credit or the use thereof
(including any refusal by any Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, (iv) the representation in Section 4.11 being incorrect when made
or deemed made by the Company, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from or arise out of the gross negligence
or willful misconduct of such Indemnitee, in each case, as determined in a final
non-appealable judgment by a court of competent jurisdiction.

 

47 

(c) Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by them to the Administrative Agent or Issuing Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Company shall not assert, and the Company hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 10.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Company may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Company without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) of this Section, any Lender may assign all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Disbursements at the time owing to it) to one or
more NAIC Approved Banks (or to any other Person whose obligations in respect of
Letters of Credit shall be confirmed by a NAIC Approved Bank) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender or, if an Event of Default
under clause (a), (b), (f) or (g) of Article VIII has occurred and is
continuing, any other assignee; and provided further that the Company shall be
deemed to have consented to any such assignment unless the Company shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received a written request for

 

48 

such consent;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender; and

 

(C) the Issuing Lender with respect to Participated Letters of Credit.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default under clause (a), (b), (f) or (g) of Article
VIII has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver an Administrative
Questionnaire to the Administrative Agent (with a copy to the Company).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and subject
to the limitations of Sections 2.17, 2.18, 2.19 and 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv) Reserved.

 

49 

(v) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Company, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) Participations. (i) Any Lender may, without the consent of the Company, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Credit Documents
(including all or a portion of its Commitment, the Loans and the LC
Disbursements owing to it); provided that (A) any such participation sold to a
Participant which is not a Lender or a Federal Reserve Bank shall be made only
with the consent (which in each case shall not be unreasonably withheld) of the
Company and the Administrative Agent, unless a Default has occurred and is
continuing, in which case the consent of the Company shall not be required, (B)
such Lender’s obligations under this Agreement and the other Credit Documents
shall remain unchanged, (C) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (D) the
Company, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Credit Documents and to approve any amendment, modification or
waiver of any provision of this Agreement or the other Credit Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Company agrees that each Participant shall be entitled to the benefits and
subject to the limitations of Sections 2.17 and 2.19 (subject to the
requirements of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.20(d) as though it were a Lender.

 

50 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17, 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant or the
Lender interest assigned, unless (A) the sale of the participation to such
Participant is made with the Company’s prior written consent and (B) in the case
of Section 2.17 or 2.19, the entitlement to greater payment results solely from
a Change in Law formally announced after such Participant became a Participant.

 

(iii) In the event that any Lender sells participations in a Loan or Commitment,
such Lender, acting solely for this purpose as a non-fiduciary agent of the the
Company, shall maintain a register on which it enters the name of all
participants in the Loans and Commitments held by it (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Letters of Credit or its other obligations under this Agreement or
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or otherwise required by applicable law. The entries in the
Participant Register shall be conclusive in the absence of manifest error, and
the participating Lender, the Company and the Administrative Agent shall treat
each Person whose name is recorded in the Participant Register, pursuant to the
terms hereof, as the Participant for all purposes of this Agreement and the
other Credit Documents, notwithstanding any notice to the contrary.

 

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e) No Assignments to the Company or Affiliates. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan or LC Exposure held by it hereunder to the Company or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Company herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of

 

51 

Sections 2.17, 2.18, 2.19 and 10.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or email shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.07. Severability. To the fullest extent permitted by law, any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”) are hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan in the City of New York and of the United States District
Court of the Southern District of New York, and any appellate court

 

52 

from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Lender or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Company or its properties in the courts of any jurisdiction.

 

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Service of Process. By the execution and delivery of this Agreement, the
Company acknowledges that it has by a separate written instrument, designated
and appointed CT Corporation System, 111 Eighth Avenue, 13th floor, New York,
New York 10011 (or any successor entity thereto), as its authorized agent upon
which process may be served in any suit or proceeding arising out of or relating
to this Agreement that may be instituted in any federal or state court in the
State of New York. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(e) Waiver of Immunities. To the extent that the Company has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or execution, on the ground of sovereignty or otherwise) with
respect to itself or its property, it hereby irrevocably waives, to the fullest
extent permitted by applicable law, such immunity in respect of its obligations
under this Agreement.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



 

53 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Treatment of Certain Information; Confidentiality.

 

(a) Treatment of Certain Information. The Company acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Company or one or more of their Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Company hereby authorizes each Lender to share
any information delivered to such Lender by the Company and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such subsidiary or affiliate, it being
understood that (i) any such information shall be used only for the purpose of
advising the Company or preparing presentation materials for the benefit of the
Company and (ii) any such subsidiary or affiliate receiving such information
shall be bound by the provisions of paragraph (b) of this Section as if it were
a Lender hereunder. The provisions of this paragraph and paragraph (b) of this
Section shall survive until the third anniversary of the later of (i) the
expiration or termination of the Commitments hereunder and (ii) the termination
of this Agreement.

 

(b) Confidentiality. Each of the Administrative Agent, the Issuing Lender and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, partners and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including self-regulating organizations) having jurisdiction over the
Administrative Agent or any Lender (or any Affiliate thereof), (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement in writing containing provisions substantially the same as those
of this paragraph and for the benefit of the Company, to (a) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (b) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations hereunder or (c) any credit insurance provider
(or its advisors) in relation to this Agreement, (vii) with the consent of the
Company or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this paragraph,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of

 

54 

such Information as such Person would accord to its own confidential
information. Notwithstanding the foregoing, each of the Administrative Agent,
and the Lenders agree that they will not trade the securities of the Company
based upon non-public Information that is received by them.

 

SECTION 10.13. Judgment Currency. This is an international loan transaction in
which the obligations of the Company under this Agreement to make payment
hereunder shall be satisfied only in Dollars and only if such payment shall be
made in New York City, and the obligations of the Company under this Agreement
to make payment to (or for account of) a Lender in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency or in another place except to
the extent that such tender or recovery results in the effective receipt by such
Lender in New York City of the full amount of Dollars payable to such Lender
under this Agreement. If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in Dollars into another currency (in
this Section called the “judgment currency”), the rate of exchange that shall be
applied shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Dollars at the principal office of the
Administrative Agent in New York City with the judgment currency on the Business
Day next preceding the day on which such judgment is rendered. The obligation of
the Company in respect of any such sum due from it to the Administrative Agent
or any Lender hereunder (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; and the Company, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in Dollars,
the amount (if any) by which the sum originally due to such Entitled Person in
Dollars hereunder exceeds the amount of the Dollars so purchased and
transferred.

 

SECTION 10.14. USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), such Lender
and the Administrative Agent is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender and the
Administrative Agent to identify the Company in accordance with said Act. The
Company and each of its Subsidiaries shall provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the USA Patriot Act.

 

SECTION 10.15. NO FIDUCIARY DUTY. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Company,
its stockholders and/or its affiliates. The Company agrees that nothing in the
Credit Documents or otherwise pursuant to the Transactions will be deemed to
create a fiduciary relationship or fiduciary or other implied

 

55 

duty between any Lender, on the one hand, and the Company, its stockholders or
its affiliates, on the other. The Company acknowledges and agrees that (i) the
transactions contemplated by the Credit Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Company, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed a fiduciary responsibility in favor of the Company its
stockholders or its affiliates with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise the Company, its stockholders or
its Affiliates on other matters) or any other obligation to the Company except
the obligations expressly set forth in the Credit Documents and (y) each Lender
is acting solely as principal and not as the fiduciary of the Company, its
management, stockholders, creditors or any other Person. The Company
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Company agrees that it will not claim that any
Lender owes a fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.

 

SECTION 10.16. ILLEGALITY.

 

Notwithstanding anything herein to the contrary, no Lender shall be required to
make any Loan or issue or fund any Letter of Credit for so long as such action
is illegal and any such Lender shall provide prompt written notice setting forth
any such illegality pursuant to this Section 10.16 to the Company. For the
purposes of this Section 10.16, the provisions of Section 2.21(a) shall apply in
the event of any such illegality mutatis mutandis.

 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

  XLIT LTD.,   as the Company           By: /s/ Simon Rich       Name: Simon
Rich       Title: Director  

 





 



 

  CITICORP USA, INC.,   as Administrative Agent, Issuing Lender and Lender      
By: /s/ Andrew L. Kreeger       Name: Andrew L. Kreeger       Title:   Director
 


 




  CITIBANK, N.A.,   as Lender       By: /s/ Richard D. Rivera       Name:
Richard D. Rivera       Title:   Vice President  



 



SCHEDULE I

 

Commitments

 

Name of Lender  Commitment ($)        Citibank, N.A.   $100,000,000.00  

 



SCHEDULE II

 

Litigation

 

None.

 



SCHEDULE III

 

Environmental Matters

 

None.

 



EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement identified
below (including any letters of credit included in such facility) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:             2. Assignee:         [and is an Affiliate of [identify
Lender]1 [and is a NAIC Approved Bank]2 ]         3. Company: XLIT Ltd.        
  4. Administrative Agent: Citicorp USA, Inc., as the administrative agent under
the Credit Agreement

 

 



1 Select as applicable.

2 Insert to the extent required by Section 10.04(b) of the Credit Agreement.

 



5. Credit Agreement: Credit Agreement dated as of May 7, 2013 (as amended and in
effect from time to time, the “Credit Agreement”), between XLIT Ltd., Citicorp
USA, Inc., as Administrative Agent and Issuing Lender, and the other Lenders
party thereto

 



6.Assigned Interest:

 

Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loan 
Assigned   Percentage Assigned
of
Commitment/Loans 3 $   $                   % $   $                   % $   $  
                %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR           [NAME OF ASSIGNOR]           By:         Title:          
ASSIGNEE           [NAME OF ASSIGNEE]           By:         Title:  

 

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 



Consented to and Accepted:       CITICORP USA, INC.,    as Administrative Agent
      By       Title:  

 





ANNEX 1

 

CREDIT AGREEMENT DATED AS OF MAY 7, 2013, BETWEEN XLIT LTD., CITICORP
USA, INC., AS ADMINISTRATIVE AGENT AND ISSUING LENDER, AND THE OTHER
LENDERS PARTY THERETO

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents, (iii) the financial condition of XLIT Ltd. or (iv) the performance or
observance by XLIT Ltd. of any of its obligations under any Credit Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) 4attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 



 

4 Both U.S. Lenders and Non-U.S. Lenders have to provide forms under Section
2.19(f).

 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



EXHIBIT B

 

FORM OF BORROWING REQUEST

 

[Date]

 

Two Penns Way, Suite 110

New Castle, Delaware 19720

Telecopy: (212) 994-0847

Email: dennis1.banfield@citigroup.com

Attention: Dennis Banfield

 

XLIT LTD.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.08 of that certain Credit Agreement, dated as of May 7,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined herein
having the meanings given such terms in the Credit Agreement), between XLIT
Ltd., an exempted company incorporated in the Cayman Islands with limited
liability (“XLIT”), Citicorp USA, Inc., as Administrative Agent and Issuing
Lender, and the other Lenders party thereto, the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing:

 

1. The Date of Borrowing (which is a Business Day) is [___________ _____, _____]
(the “Borrowing Date”).

 

2. The aggregate amount of the proposed Borrowing is $[____________________].

 

3. The type of Borrowing is [an ABR Borrowing] [a Eurodollar Borrowing].

 

[4. The initial Interest Period for each Eurodollar Borrowing made as part of
the proposed Loan is ___ month[s].]

 

[4][5]. The location and number of XLIT’s account to which the funds requested
pursuant to this Borrowing Request are to be disbursed is [                   
].

 

The undersigned hereby represents and warrants that the conditions specified in
Section 5.02 of the Credit Agreement have been satisfied as of the Borrowing
Date.

 

The above request has been made to the Administrative Agent by telephone at
(302) 894-6109.

 





  Very truly yours,         XLIT LTD.         By:       Name:     Title:

 



EXHIBIT C

 

FORM OF INTEREST ELECTION REQUEST

 

[                  ], 201[       ]

 

XLIT Ltd., an exempted company incorporated in the Cayman Islands with limited
liability (“XLIT”), pursuant to Section 2.10 of the Credit Agreement dated as of
May 7, 2013 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) between XLIT, Citicorp USA, Inc.,
as Administrative Agent and Issuing Lender, and the other Lenders as party
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby makes an Interest Election Request as
follows:

 

(i) The Borrowing to which this Interest Election Request applies is
[                  ]5;

 

(ii) The effective date of the election made pursuant to this Interest Election
Request is [   ], 201[   ] (which shall be a Business Day); [and]

 

(iii) The resulting Borrowing is to be [an ABR Borrowing][a Eurodollar
Borrowing][; and]

 

[(iv) The Interest Period applicable to the resulting Borrowing after giving
effect to such election is [                  ].]6

 

The above request has been made to the Administrative Agent by telephone at
(302) 894-6109.

 



 

5 If different options are being elected with respect to different portions of
the Borrowing, provide the portions thereof to be allocated to each resulting
Borrowing (in which case the information specified pursuant to items (iii) and
(iv) shall be specified for each resulting Borrowing).

6 To be included if the resulting Borrowing is a Eurodollar Borrowing

 





  Very truly yours,         XLIT LTD.         By:       Name:     Title:



 



EXHIBIT D

 

FORM OF STANDBY LETTER OF CREDIT

 

Date: _____________

 

Beneficiary:

 

Citibank, N.A.
c/o Citicorp North America, Inc.
3800 Citibank Center
Building B 3rd Floor
Tampa, FL 33610

 

Letter of Credit No. CUSA _________

 

Gentlemen:

 

By order of XLIT LTD. (“XLIT LTD.”), we hereby open our irrevocable Standby
Letter of Credit No. CUSA _________ (this “Credit”), in your favor for an amount
of USD _____________________ Dollars and No Cents (__________ U.S. Dollars and
00/100), which may adjust from time to time as provided in the next paragraph,
effective immediately and expiring at our office located at 399 Park Avenue, New
York, NY 10022-4614 (the “Office”) on _____ __, 20__.

 

This Credit has been issued in your favor as security in support of the letters
of credit already issued by you or to be issued by you from time to time
hereafter for the account of XLIT LTD. pursuant to the Continuing Agreement for
Standby Letters of Credit, dated as of May 7, 2013 (the “Standby Letter of
Credit Agreement”), between XLIT LTD. and you (such letters of credit being
hereinafter referred to collectively as the “Citibank LCs”). The amount
outstanding under this Credit may adjust from time to time, without amendment,
to account for (i) drawings hereunder that we have honored (in the amount of
such drawing), (ii) cancellation, increase, reduction or expiration of Citibank
LCs, upon receipt by us of your notice describing such cancellation, increase,
reduction or expiration (in the amount of the available amount of the Citibank
LCs that have been cancelled or expired or in the amount of such reduction, as
applicable), and (iii) issuance by you from time to time after the date hereof
of any Citibank LC (in the amount of the available amount of such Citibank LC),
subject in the case of any increase described in clause (ii) or any issuance
described in clause (iii), to confirmation by us prior to such increase or
issuance of the available amount hereunder. In no event shall the amount
available hereunder exceed $___________.

 

Funds hereunder are available to you against your sending to us by courier or
facsimile either of the following written certifications:

 



“We hereby demand payment in the amount of USD ___________ because, in
connection with our Standby Letter of Credit No. _________________ (the
“Credit”), the beneficiary has drawn a draft under the Credit (the “Draft”), we
did not receive payment when due for the amount of such Draft.”

 

“We hereby demand payment in the amount of USD _________________ (which amount
does not exceed the aggregate outstanding undrawn amounts under the letters of
credit issued under the Continuing Agreement for Standby Letters of Credit,
dated as of May 7, 2013, as amended, between XLIT LTD. and Citibank, N.A.” (the
“Standby Letter of Credit Agreement”) because there has been an Event of Default
under the Standby Letter of Credit Agreement.”

 

Any number of multiple draws are permitted from time to time.

 

Presentation of drawing document(s) may also be made by fax transmission to
(212) 994-0847, or such other fax number identified by Citicorp USA, Inc. in a
written notice to you. To the extent a presentation is made by fax transmission,
you must provide telephone notification thereof to Citicorp USA, Inc. ((302)
894-6109, Dennis Banfield), prior to or simultaneously with the sending of such
fax transmission, provided, however, that Citicorp USA, Inc.’s receipt of such
telephone notice shall not be a condition to payment hereunder.

 

We hereby agree to honor your drawing documents as specified above, if presented
in compliance with the terms and conditions of this Standby Letter of Credit.

 

Should you have occasion to communicate with us regarding this Standby Letter of
Credit, please direct your correspondence to our Office, making specific mention
of the Letter of Credit number indicated above.

 

[Remainder of page left intentionally blank.]

 



Except as otherwise expressly stated herein, this Standby Letter of Credit is
subject to the International Standby Practices (“ISP98”), International Chamber
of Commerce, Publication No. 590, and as to matters not addressed by the ISP98,
shall be governed by and construed in accordance with the laws of the State of
New York and applicable U.S. Federal Law.

 

CITICORP USA, INC.

 

AUTHORIZED SIGNATURE

 